 1

 2

 3

 4

 5

 6

 7                           IN THE UNITED STATES DISTRICT COURT

 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   DAVID SAMPSON HUNTER,                             No. 2:20-CV-1097-WBS-DMC-P
11                      Plaintiff,
12          v.                                         ORDER
13   SCOTT JONES,
14                      Respondent.
15

16                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

17   habeas corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

18   Judge pursuant to Eastern District of California local rules.

19                  On April 26, 2021, the Magistrate Judge filed findings and recommendations

20   herein which were served on the parties and which contained notice that the parties may file

21   objections within the time specified therein. Timely objections to the findings and

22   recommendations have been filed.

23                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304,

24   this Court has conducted a de novo review of this case. Having reviewed the entire file, the Court

25   finds the findings and recommendations to be supported by the record and by proper analysis.

26                  Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the

27   Court has considered whether to issue a certificate of appealability. Before Petitioner can appeal

28   this decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P.
                                                       1
 1   22(b). Where the petition is denied on the merits, a certificate of appealability may issue under

 2   28 U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a

 3   constitutional right.” 28 U.S.C. § 2253(c)(2). The court must either issue a certificate of

 4   appealability indicating which issues satisfy the required showing or must state the reasons why

 5   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on

 6   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that

 7   jurists of reason would find it debatable whether the district court was correct in its procedural

 8   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid

 9   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.

10   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 120 S.Ct. 1595, 1604 (2000)). For the reasons

11   set forth in the Magistrate Judge’s findings and recommendations, the Court finds that issuance of

12   a certificate of appealability is not warranted in this case.

13                   Accordingly, IT IS HEREBY ORDERED that:

14                   1.      The findings and recommendations filed April 26, 2021, are adopted in

15   full;

16                   2.      Petitioner’s motions for a temporary restraining order and injunctive relief,

17   ECF Nos. 8 and 25, are denied; and

18                   3.      The Court declines to issue a certificate of appealability for an

19   interlocutory appeal from this order.

20   Dated: June 2, 2021
21

22

23

24

25

26
27

28
                                                        2
